                                                                  JS-6
 1
                                                                   FILED
 2                                                       CLERK, U.S. DISTRICT COURT


 3                                                          November 2, 2018
 4                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                    CSI
                                                         BY: ___________________ DEPUTY
 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11       ALTON D. STOWERS,                       Case No. EDCV 18-1530 ODW (SS)

12                       Plaintiff,              MEMORANDUM AND ORDER

13            v.                                 DISMISSING COMPLAINT WITH

14       DEPUTY MACIAS, et al.,                  LEAVE TO AMEND

15                       Defendants.

16

17                                          I.

18                                     INTRODUCTION

19

20           On July 5, 2018, Plaintiff Alton D. Stowers, a California

21   state prisoner proceeding pro se, constructively filed a civil

22   rights complaint pursuant to 42 U.S.C. § 1983.1                       (“Compl.,” Dkt.

23   No. 1).       Congress mandates that district courts perform an initial

24   1 The “mailbox rule” announced by the Supreme Court in Houston v.
25   Lack, 487 U.S. 266 (1988), applies to § 1983 cases. See Douglas
     v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009). Pursuant to the
26   mailbox rule, pro se prisoner legal filings are deemed filed on
     the date the prisoner delivers the document to prison officials
27   for forwarding to the court clerk. Id. The Court adopts the date
     on the proof of service attached at the end of the Complaint as
28   this action’s constructive filing date.
 1   screening of complaints in civil actions where a prisoner seeks

 2   redress    from   a   governmental   entity      or   employee.     28   U.S.C.
 3   § 1915A(a). This Court may dismiss such a complaint, or any portion
 4   thereof,   before     service   of   process     if   the    complaint   (1)   is
 5   frivolous or malicious, (2) fails to state a claim upon which
 6   relief can be granted, or (3) seeks monetary relief from a defendant

 7   who is immune from such relief.             28 U.S.C. § 1915A(b)(1-2); see

 8   also Lopez v. Smith, 203 F.3d 1122, 1126-27 & n.7 (9th Cir. 2000)

 9   (en banc). For the reasons stated below, the Complaint is DISMISSED

10   with leave to amend.2

11

12                                        II.

13                          ALLEGATIONS OF THE COMPLAINT

14

15          Plaintiff sues three Moreno Valley law enforcement officers,

16   (1) Deputy Macias, (2) Deputy Kennedy, and (3) Sergeant Medeires
17   (collectively, the “MV Defendants”); (4) the County of Riverside
18   (the   “County”);3    (5)   Walgreens       Corporation     (“Walgreens”);     and

19
     2 A magistrate judge may dismiss a complaint with leave to amend
20   without the approval of a district judge. See McKeever v. Block,
21   932 F.2d 795, 798 (9th Cir. 1991) (“[T]he dismissal of a complaint
     with leave to amend is a non-dispositive matter.”).      Consistent
22   with McKeever, the Court concludes that its Order Dismissing
     Complaint with Leave to Amend is a non-dispositive Order. However,
23   pursuant to Federal Rule of Civil Procedure 72, if Plaintiff
     disagrees, he may file an objection with the District Judge. See
24   Bastidas v. Chappell, 791 F.3d 1155, 1162 (9th Cir. 2015); see also
25   Hunt v. Pliler, 384 F.3d 1118, 1124 (9th Cir. 2004) (“‘District
     court review of even these nondispositive matters . . . can be
26   compelled upon objection of the party against whom the magistrate
     has ruled.’”) (quoting McKeever, 932 F.2d at 798).
27
     3 According to the City of Moreno Valley website, the City
28   “contracts police services from the Riverside County Sheriff’s
                                             2
 1   (6) Riverside University Health Systems (“RUHS”).4        All Defendants

 2   are sued in both their individual and official capacities.       (Compl.
 3   at 2).
 4

 5        According to the Complaint, on November 28, 2017, Plaintiff
 6   went to Walgreens to purchase a cell phone.             (Id. at 3).   As

 7   Plaintiff was standing in line to make his purchase, he experienced

 8   a “mental health moment” in which he “thought someone was going to

 9   kill [him].”    (Id.).   Plaintiff used the store phone without

10   permission to call dispatch for help.    (Id.).       While Plaintiff was

11   on the phone, two officers entered the store, approached him, and

12   hung up the phone he was using.     (Id.).

13

14        One of the officers told Plaintiff to put his belongings down

15   and to put his hands behind his back.        (Id.).   Plaintiff told the

16   officers that because he had been on the phone with the police,

17   they must not be real police officers.       (Id.).    At that point, the

18   officers attempted to arrest him.     (Id.).    Plaintiff put his hands

19   straight up in the air and began backing away from the officers.

20

21   Department.”      (See  http://www.moreno-valley.ca.us/city_hall/
     departments/police/index-police.shtml); see also Shaw v. Hahn, 56
22   F.3d 1128, 1129 n.1 (9th Cir. 1995) (the court may take judicial
     notice of matters of public record).
23
     4 “Riverside University Health System (RUHS) includes the 439-bed
24   Medical Center in Moreno Valley, 10 Federally Qualified Health
25   Centers and several primary and specialty clinics throughout
     Riverside County, and the departments of Behavioral and Public
26   Health.” (See http://www.ruhealth.org/en-us/Pages/why-ruhs.aspx).
     It is operated by the County of Riverside.           (See, e.g.,
27   https://www.countyofriverside.us/MobileApp/Health.aspx)   (noting
     that RUHS-Public Health “is Riverside County’s public health
28   department”).
                                       3
 1   (Id.).    The last thing Plaintiff remembers is that he was on the

 2   ground and was beaten until he was unconscious.                      (Id.).

 3

 4          When Plaintiff came to, he was at RUHS, where he learned that

 5   he had sustained severe trauma to his body, including two failing

 6   kidneys caused by the beatings.            (Id. at 4).             As a result of the

 7   beating, Plaintiff now suffers periodically from “the shakes” and

 8   has a “growing fear of the police.”                 (Id.).

 9

10          Plaintiff’s sole claim alleges that Defendants collectively

11   violated his Fourteenth Amendment [sic] right to be free from

12   excessive force.         Plaintiff seeks an injunction requiring the MV

13   Defendants, the County, Walgreens, and RUHS to “stop the use of

14   ‘Excessive      Force’   and   covering        up    of    documents    that   help/aid

15   individuals in a community setting.”                  (Id. at 5).       Plaintiff also

16   seeks compensatory damages of $9,000,000 and punitive damages of

17   $100,000 “against each defendant, jointly and severally.”                         (Id.).

18

19                                            III.

20                                         DISCUSSION

21

22          Under    28   U.S.C.    §    1915A(b),       the    Court     must   dismiss   the

23   Complaint due to pleading defects.                  However, the Court must grant

24   a pro se       litigant leave to amend his defective complaint unless

25   “it is absolutely clear that the deficiencies of the complaint

26   could not be cured by amendment.”               Akhtar v. Mesa, 698 F.3d 1202,
27   1212   (9th     Cir.   2012)       (citation    and       internal    quotation    marks

28   omitted).      For the reasons discussed below, it is not “absolutely

                                                4
 1   clear” that at least some of the Complaint’s defects could not be

 2   cured by amendment.         The Complaint is therefore DISMISSED with
 3   leave to amend.
 4

 5   A.     The Complaint Fails To State A Claim Against The MV Defendants
 6

 7          Section 1983 provides a cause of action against any “person”

 8   who,   under   color   of   law,   deprives    an    individual     of    federal

 9   constitutional rights or limited federal statutory rights.                       42

10   U.S.C. § 1983. The term “person” includes state and local officials

11   sued in their individual capacities and local governments.                    Cortez

12   v. Cnty. of Los Angeles, 294 F.3d 1186, 1188 (9th Cir. 2002); Vance

13   v. Cnty. of Santa Clara, 928 F. Supp. 993, 995-96 (N.D. Cal. 1996).

14   To establish a civil rights violation, a plaintiff must show either

15   the     defendant’s    direct,      personal        participation        in     the

16   constitutional violation, or some sufficient causal connection
17   between the defendant’s conduct and the alleged violation.                      See
18   Starr v. Baca, 652 F.3d 1202, 1205-06 (9th Cir. 2011).

19

20          1.   Deputies Macias And Kennedy

21

22          The Complaint alleges that “2 officers entered the front door

23   [at Walgreens] and approached [him],” (Compl. at 3), but names

24   three individual MV Defendants -- Deputies Macias and Kennedy and

25   Sergeant Medeires -- as the “arresting officers.”            (Id. at 2).         It

26   is therefore unclear whether Deputies Macias and Kennedy were the
27   “2 officers [who] entered the store.”               Even if they were, the
28   Complaint fails to describe what each officer separately did to

                                           5
 1   violate Plaintiff’s rights.          Exhibit C, a single page from an

 2   unidentified document, states that Deputy Macias sustained an
 3   injury when Plaintiff struck him with his elbow, which suggests
 4   that Deputy Macias was directly involved in the incident.               However,
 5   Plaintiff may not simply attach exhibits to his pleading without
 6   explanation in the hope that Defendants might be able to guess why

 7   he believes they violated his civil rights.              Without more specific

 8   allegations     describing    each      Defendant’s      individual    acts    and

 9   omissions, Plaintiff has not plausibly pled that Deputies Macias

10   and Kennedy were personally involved in violating his rights or

11   that their actions had any causal connection to the purported

12   constitutional      violations.         Accordingly,       the     Complaint    is

13   dismissed, with leave to amend.

14

15        2.    Sergeant Medeires

16

17        It is not clear whether Plaintiff is contending that Sergeant

18   Medeires   is    liable    because       he    personally     participated      in

19   Plaintiff’s detention inside Walgreens, or because he supervised

20   Deputies   Macias    and     Kennedy.         The    Complaint’s    failures    to

21   adequately plead the direct participation of Deputies Macias and

22   Kennedy in the constitutional violation apply to Sergeant Medeires

23   as well.   To the extent that Plaintiff is attempting to allege in

24   the alternative that Sergeant Medeires is liable in his role as a

25   supervisor, Plaintiff is advised that government officials may not

26   be held liable under § 1983 simply because their subordinates
27   engaged in unconstitutional conduct.                See Ashcroft v. Iqbal, 556
28   U.S. 662, 676 (2009).

                                              6
 1          Where a plaintiff names a supervisor as a defendant but does

 2   not    allege    that    the       supervisor     directly     participated    in     the
 3   constitutional violation, a “sufficient causal connection” to the

 4   violation may be shown where the supervisor “set ‘in motion a

 5   series of acts by others, or knowingly refused to terminate [such

 6   acts], which he knew or reasonably should have known, would cause

 7   others to inflict the constitutional injury.’”                      Levine v. City of

 8   Alameda, 525 F.3d 903, 907 (9th Cir. 2008) (quoting Larez v. City

 9   of Los Angeles, 946 F.2d 630, 646 (9th Cir. 1991)); see also

10   Preschooler II v. Clark County Bd. of Trustees, 479 F.3d 1175, 1183

11   (9th Cir. 2007) (a supervisor may be held accountable only “for

12   his own culpable action or inaction in the training, supervision,

13   or    control    of    his   subordinates,        for   his    acquiescence     in    the

14   constitutional deprivations of which the complaint is made, or for

15   conduct that showed a reckless or callous indifference to the

16   rights of others”).
17

18          To state a claim against Sergeant Medeires, Plaintiff must
19   show either that he directly participated in the constitutional

20   violation       or    that   his    acts   or    omissions     in   the    training    or

21   supervision of his subordinates had a causal connection to the

22   injury    Plaintiff          suffered.           The    Complaint     does    neither.

23   Accordingly, the Complaint is dismissed, with leave to amend.

24

25   B.     The Complaint Fails To State A Claim Against The County

26
27          Plaintiff       alleges      that   the   County   is    the   MV   Defendants’
28   employer and appears to assume that as such, the County is liable

                                                  7
 1   for the MV Defendants’ actions.5             (Compl. at 2).     This claim fails

 2   because a local governmental entity is not liable under § 1983
 3   simply because its employees violated a plaintiff’s rights.
 4

 5        A municipality may be held liable under § 1983 only for
 6   constitutional    violations      that   are     the   result   of   an     official

 7   government policy or custom.         Collins v. City of Harker Heights,

 8   Tex., 503 U.S. 115, 121 (1992); Monell v. Dep’t of Soc. Servs. of

 9   City of New York, 436 U.S. 658, 694 (1978); see also Pembaur v.

10   City of Cincinnati, 475 U.S. 469, 483 (1986) (extending Monell’s

11   analysis of municipal liability to counties).                 To assert a valid

12   § 1983   claim   against    the   County,       Plaintiff   must     show    both   a

13   violation of his constitutional rights and a departmental policy,

14   custom   or   practice     that   was    the     “moving    force”    behind    the

15   constitutional violation.          Villegas v. Gilroy Garlic Festival

16   Ass’n, 541 F.3d 950, 957 (9th Cir. 2008).              There must be a “‘direct

17   causal link between a [County] policy or custom and the alleged

18

19   5As previously noted, “[t]he City of Moreno Valley contracts police
     services from the Riverside County Sheriff’s Department.”      (See
20   http://www.moreno-valley.ca.us/city_hall/departments/police/
21   index-police.shtml).   The Complaint does not allege sufficient
     facts for the Court to determine whether the County, or the City,
22   or both, bore responsibility for the training and supervision of
     the MV Defendants when they provided services for the City of
23   Moreno Valley. See, e.g., Boarman v. Cnty. of Sacramento, 55 F.
     Supp. 3d 1271, 1287 (E.D. Cal. 2014) (city entitled to summary
24   judgment in civil rights action where evidence showed that “the
25   City has no part in setting policy for or training the sheriff’s
     deputies who act as City police officers” and “the County provided
26   training to [defendant officers] and . . . established policies
     regarding detentions, arrests, and the use of force”). For present
27   purposes, the Court will simply assume, without deciding, that the
     MV Defendants were County employees, as Plaintiff alleges, when
28   performing the acts at issue in the Complaint.
                                              8
 1   constitutional deprivation.’”          Id. (quoting City of Canton v.

 2   Harris, 489 U.S. 378, 385 (1989)).            Proof of a single incident of

 3   unconstitutional      activity,   or   even    a   series   of   ‘isolated    and

 4   sporadic incidents,’” will not impose liability under § 1983.                Gant

 5   v. Cnty. of Los Angeles, 772 F.3d 608, 618 (9th Cir. 2014) (quoting

 6   Okla. City v. Tuttle, 471 U.S. 808, 823-24 (1985)).                    Rather,

 7   liability must be “founded upon practices of sufficient duration,

 8   frequency and consistency that the conduct has become a traditional

 9   method of carrying out policy.”            Trevino v. Gates, 99 F.3d 911,

10   918 (9th Cir. 1996).

11

12          Plaintiff does not identify a policy, custom or practice that

13   led to his alleged injuries.      The single incident Plaintiff alleges

14   is not enough to establish the existence of such a policy.                   As a

15   result, Plaintiff fails to state a valid Monell claim against the

16   County.    Accordingly, the Complaint is dismissed, with leave to

17   amend.

18

19   C.     The Complaint Fails To State A Civil Rights Claim Against

20          Walgreens

21

22          It is unclear exactly what Plaintiff believes Walgreens did

23   to    violate   his   constitutional    rights.       The   Complaint’s      only

24   allegation involving Walgreens is that it was the store where he

25   had been waiting in line when the incident took place.              (Compl. at

26   3).    This sparse allegation would fail to state a civil rights
27   claim regardless of the status of the defendant.                  However, any
28   claims under § 1983 against Walgreens fail for the additional

                                            9
 1   reason that on the facts alleged, Walgreens does not qualify as a

 2   state actor.
 3

 4           To state a claim under section 1983, a plaintiff must allege
 5   that the deprivation of a right secured by the federal constitution
 6   or statutory law was committed by a person acting under color of

 7   state law.        Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir.

 8   2006).     “While generally not applicable to private parties, a

 9   § 1983 action can lie against a private party when he is a willful

10   participant in joint action with the State or its agents.”               Kirtley

11   v. Rainey, 326 F.3d 1088, 1092 (9th Cir. 2003).

12

13           The Ninth Circuit has identified four circumstances under

14   which a private person may be deemed to be acting under color of

15   state    law.     Under   the   “public     function”   test,    “when   private

16   individuals or groups are endowed by the State with powers or
17   functions       governmental    in   nature,    they    become    agencies   or
18   instrumentalities of the State and subject to its constitutional
19   limitations.”      Id. at 1093 (quoting Lee v. Katz, 276 F.3d 550, 554-

20   55 (9th Cir. 2002)).       Under the “joint action test,” a court will

21   consider whether “the state has so far insinuated itself into a

22   position of interdependence with the private entity that it must

23   be recognized as a joint participant in the challenged activity”

24   and “knowingly accepts the benefits derived from unconstitutional

25   behavior.”      Kirtley, 326 F.3d at 1093 (quoting       Parks Sch. of Bus.,

26   Inc. v. Symington, 51 F.3d 1480, 1486 (9th Cir. 1995)).              Under the
27   “governmental coercion or compulsion” test, the court considers

28   “whether the coercive influence or ‘significant encouragement’ of

                                            10
 1   the state effectively converts a private action into a government

 2   action.”    Kirtley, 326 F.3d at 1094 (quoting Sutton v. Providence
 3   St. Joseph Medical Center, 192 F.3d 826, 836-37 (9th Cir. 1999)).

 4   Finally, under the “government nexus” test, the court asks whether

 5   “there is such a close nexus between the State and the challenged

 6   action that the seemingly private behavior may be fairly treated

 7   as that of the State itself.”      Kirtley, 326 F.3d at 1095 (quoting

 8   Brentwood Academy v. Tennessee Secondary School Athletic Ass’n,

 9   531 U.S. 288, 295 (2001)).

10

11        Walgreens is a private retail establishment.            No facts are

12   alleged, and it is highly doubtful that any could be, that show

13   that Walgreens should be considered a state actor under either the

14   “public    function,”   “joint   action,”    “governmental   coercion   or

15   compulsion,” or “government nexus” tests.        See Stanley v. Goodwin,

16   475 F. Supp. 2d 1026, 1038 (D. Haw. 2006) (no basis for assuming

17   that Sears is a state actor).            Accordingly, the claim against

18   Walgreens is dismissed.     Plaintiff is cautioned that to the extent

19   he wishes to pursue a civil rights claim under § 1983, he should

20   not name any Defendant in any future amended complaint that cannot

21   be deemed to have been acting under color of state law.

22

23   D.   The Complaint Fails To State A Claim Against RUHS

24

25        The claims against RUHS similarly do not state a civil rights

26   claim.     The only allegations involving RUHS are that it was the
27   institution where:      (1) Plaintiff was taken for medical treatment
28   after the incident, and (2) “missing medical records were lost.”

                                         11
 1   (Id. at 2).      Plaintiff does not suggest in any way that the medical

 2   care he received at RUHS violated his constitutional rights.                    Nor

 3   does he explain what medical care records were lost, how this loss

 4   harmed    him,    or   what    constitutional    right    the     loss    violated.

 5   Plaintiff is cautioned that the “‘mere lack of due care by a state

 6   official’ does not deprive an individual of life, liberty, or

 7   property under the Fourteenth Amendment.”                Gordon v. County of

 8   Orange, 888 F.3d 1118, 1125 (9th Cir. 2018) (quoting Graham v.

 9   Connor, 490 U.S. 386, 396 (1989)).          Therefore, a pretrial detainee,

10   such as Plaintiff, complaining of inadequate medical care while in

11   custody must “prove more than negligence but less than subjective

12   intent -- something akin to reckless disregard.”                       Id.   Simple

13   negligence does not constitute a viable claim under § 1983.

14

15        Furthermore,       even    if   Plaintiff   had     stated    a     cognizable

16   substantive claim for any acts that occurred at RUHS, which he did
17   not, RUHS is still an improper Defendant because it appears to be
18   a County-run entity.           As noted above, a § 1983 claim will lie
19   against a local governmental entity, such a city or county. Monell,

20   436 U.S. at 690 n.54; Pembaur, 475 U.S. at 483.                          However, a

21   department, agency or unit of a local government is an improper

22   defendant.       See Hervey v. Estes, 65 F.3d 784, 701 (9th Cir. 1995)

23   (police narcotics task force not a “person” or entity subject to

24   suit under section 1983).         Because RUHS appears to be a subdivision

25   of the County, claims for events that occurred at RUHS involving

26   RUHS employees, if any, should be brought against the County
27   itself.    Accordingly, the Complaint is dismissed, with leave to
28   amend.

                                            12
 1   E.     The   Claims   Against   The   MV    Defendants   In   Their   “Official

 2          Capacity” Are Duplicative Of The Claims Against The County

 3

 4          The Complaint purports to sue “each Defendant” in both their

 5   individual and official capacities.            (Compl. at 2-3).       The Court

 6   presumes that in specifying the capacities in which the claims are

 7   brought, Plaintiff is referring to the MV Defendants only, as “the

 8   distinction between individual and official capacity does not apply

 9   in the case of a direct suit against a government entity . . . .”

10   Wade v. City of Los Angeles, 2012 WL 2088696, at *3 (C.D. Cal. June

11   8, 2012) (internal quotation marks and citation omitted).

12

13          As to the MV Defendants themselves, a suit against a defendant

14   in his individual capacity “seek[s] to impose personal liability

15   upon a government official for actions he takes under color of

16   state law. . . . Official-capacity suits, in contrast, generally
17   represent only another way of pleading an action against an entity
18   of which an officer is an agent.”             Kentucky v. Graham, 473 U.S.
19   159,   165   (1985)    (internal   quotation    marks    omitted);    see   also

20   Community House, Inc. v. City of Boise, Idaho, 623 F.3d 945, 966–

21   67 (9th Cir. 2010) (an official capacity suit is treated as a suit

22   against the entity).        To the extent that the MV Defendants are

23   properly deemed County employees when providing services for the

24   City of Moreno Valley, as the Complaint alleges, official capacity

25   claims against the MV Defendants are simply another way of stating

26   a claim against the County.           Such duplicative claims are subject
27   to dismissal.         See Center for Bio–Ethical Reform, Inc. v. Los
28   Angeles Cnty. Sheriff Dep’t, 533 F.3d 780, 799 (9th Cir. 2008)

                                            13
 1   (“When both a municipal officer and a local government entity are

 2   named, and the officer is named only in an official capacity, the
 3   court    may    dismiss     the    officer        as   a    redundant   defendant.”).
 4   Accordingly, the Complaint is dismissed, with leave to amend.
 5

 6   F.      The    Complaint    Fails       To   Satisfy       Federal    Rule   of    Civil

 7           Procedure 8

 8

 9           Federal   Rule     of   Civil    Procedure         8(a)(2)   requires     that   a

10   complaint contain “‘a short and plain statement of the claim

11   showing that the pleader is entitled to relief,’ in order to ‘give

12   the defendant fair notice of what the . . . claim is and the grounds

13   upon which it rests.’”            Bell Atlantic Corp. v. Twombly, 550 U.S.

14   544, 555 (2007).         Rule 8(e)(1) instructs that “[e]ach averment of

15   a pleading shall be simple, concise, and direct.”                         A complaint

16   violates Rule 8 if a defendant would have difficulty responding to
17   the claims.       Cafasso, U.S. ex rel. v. General Dynamics C4 Systems,
18   Inc., 637 F.3d 1047, 1059 (9th Cir. 2011).

19

20           Plaintiff’s Complaint does not comply with the standards of

21   Rule 8.       The only claim Plaintiff appears to be asserting is for

22   excessive force.         “[A]ll claims that law enforcement officers have

23   used excessive force . . . in the course of an arrest, investigatory

24   stop, or other seizure of a free citizen should be analyzed under

25   the Fourth Amendment and its reasonableness standard.”                       Hooper v.

26   Cnty. of San Diego, 629 F.3d 1127, 1133 (9th Cir. 2011).                        To state
27   a Fourth Amendment excessive force claim, a plaintiff must allege

28   both that he was “seized” and that the seizure was effected with

                                                  14
 1   unreasonable force.     See Brower v. Cnty. of Inyo, 489 U.S. 593,

 2   599 (1989) (“‘Seizure’ alone is not enough for § 1983 liability;

 3   the seizure must be ‘unreasonable.’”).         “Force is excessive when

 4   it is greater than is reasonable under the circumstances.”            Santos

 5   v. Gates, 287 F.3d 846, 854 (9th Cir. 2002).

 6

 7        On the facts alleged, the Complaint does not explain how

 8   Plaintiff’s stay at RUHS would give rise to a claim of excessive

 9   force.   As to Deputy Macias, Exhibit C to the Complaint states that

10   he was wounded by Plaintiff during the incident.            The Complaint

11   therefore does not show that whatever force Deputy Macias may have

12   used was excessive.    In sum, the Complaint’s vague allegations fail

13   to identify the nature of each claim Plaintiff is bringing, the

14   specific Defendant (or Defendants) against whom he is bringing each

15   claim, and what each Defendant separately did to violate his

16   constitutional rights.       The Complaint therefore fails to provide
17   Defendants with fair notice of the claims in a short, clear and
18   concise statement.     See Twombly, 550 U.S. at 555.         Furthermore,
19   the prayer for punitive damages as applied to the County is

20   defective because the Supreme Court has plainly held that “a

21   municipality   is   immune   from   punitive   damages   under   42   U.S.C.

22   § 1983.”    City of Newport v. Fact Concerts, Inc., 453 U.S. 247,

23   272 (1981).    Accordingly, the Complaint is dismissed, with leave

24   to amend.

25   \\

26   \\
27   \\
28   \\

                                          15
 1                                           IV.

 2                                     CONCLUSION
 3

 4        For the reasons stated above, the Complaint is dismissed with
 5   leave to amend.     If Plaintiff still wishes to pursue this action,
 6   he is granted thirty (30) days from the date of this Memorandum

 7   and Order within which to file a First Amended Complaint.                     In any

 8   amended complaint, Plaintiff shall cure the defects described

 9   above.      Plaintiff    shall    not    include      new   defendants    or     new

10   allegations that are not reasonably related to the claims asserted

11   in the original Complaint.        The First Amended Complaint, if any,

12   shall be complete in itself and shall bear both the designation

13   “First Amended Complaint” and the case number assigned to this

14   action. It shall not refer in any manner to the original Complaint.

15   Plaintiff shall limit his action to only those Defendants who are

16   properly named in such a complaint, consistent with the authorities

17   discussed above.

18

19        In   any    amended   complaint,         Plaintiff     should   confine     his

20   allegations to those operative facts supporting each of his claims.

21   Plaintiff   is   advised   that    pursuant      to   Federal    Rule    of    Civil

22   Procedure 8(a), all that is required is a “short and plain statement

23   of the claim showing that the pleader is entitled to relief.”

24   Plaintiff is strongly encouraged to utilize the standard civil

25   rights complaint form when filing any amended complaint, a copy of

26   which is attached.      In any amended complaint, Plaintiff should make
27   clear the nature and grounds for each claim and specifically

28   identify the Defendants he maintains are liable for that claim.

                                             16
 1   Plaintiff shall not assert any claims for which he cannot allege a

 2   proper factual basis.
 3

 4        Plaintiff is explicitly cautioned that the failure to timely
 5   file a First Amended Complaint, or to correct the deficiencies
 6   described above, will result in a recommendation that this action

 7   be dismissed with prejudice for failure to prosecute and obey Court

 8   orders   pursuant   to   Federal     Rule   of   Civil       Procedure   41(b).

 9   Plaintiff is further advised that if he no longer wish to pursue

10   this action, he may voluntarily dismiss it by filing a Notice of

11   Dismissal   in   accordance   with   Federal     Rule   of    Civil   Procedure

12   41(a)(1).   A form Notice of Dismissal is attached for Plaintiff’s

13   convenience.

14

15   DATED:   November 2, 2018
                                                         /S/
16                                             SUZANNE H. SEGAL
                                               UNITED STATES MAGISTRATE JUDGE
17

18

19   THIS MEMORANDUM IS NOT INTENDED FOR PUBLICATION NOR IS IT INTENDED

20   TO BE INCLUDED IN OR SUBMITTED TO ANY ONLINE SERVICE SUCH AS WESTLAW

21   OR LEXIS.

22

23

24

25

26
27

28

                                          17
